PER CURIAM: *
The attorney appointed to represent David Ramos has moved for leave to with*426draw and has filed a brief in accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Ramos has filed a response. Our independent review of the record, counsel’s brief, and Ramos’s response discloses no nonfrivolous issue for appeal. Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities herein, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2. Ramos’s untimely request for appointment of new counsel on appeal is DENIED. See United States v. Wagner, 158 F.3d 901, 902-03 (5th Cir.1998).

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be *426published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.